Citation Nr: 1533327	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  07-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a chronic low back disability.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran had active service from December 1968 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2008, the Board remanded this matter so that the Veteran could testify before the Board as he requested.  In May 2009, the Veteran provided testimony before the undersigned Acting Veterans Law Judge via videoconference.  A transcript of the hearing has been included in the record.  

In August 2009 and May 2014, the Board remanded this matter for additional development and medical inquiry.  The case is again before the Board for appellate review.  

The record in this matter consists solely of electronic claims files.  Relevant documentary evidence has not been added to the record since the October 2014 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2014).   
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds additional medical inquiry warranted into the claims to service connection for left knee and low back disorders.  

Pursuant to previous remand requests, the Veteran underwent VA compensation examination in February 2010 and August 2014 (with an October 2014 addendum opinion).  Reports of these examinations adequately address the issues of whether left knee and lower back disorders relate to service, and of whether left knee and lower back disorders were caused by a service-connected right knee disorder.  38 C.F.R. §§ 3.303, 3.310.  

However, the reports and opinions do not adequately address the issue of whether the service-connected right knee disorder aggravates the left knee disorder and/or the lower back disorder.  A remand for additional medical inquiry and commentary is therefore necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders). 

Further, any recent VA treatment records relevant to these claims should be included in the claims file.  The most recent records are dated in October 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in October 2014.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Return the Veteran's claims folder to the August 2014 VA examiner for review and elaboration of the August 2014 report and opinion, and the October 2014 addendum opinion.  The examiner should again review the claims file, to include the aforementioned reports and opinions, and a copy of this remand.  The examiner should then offer an addendum opinion on the following question:

Is it at least as likely as not that any current left knee or low back disability has been aggravated by the service-connected right knee disorder.  

By aggravation, the Board means a permanent increase in the severity of the underlying disability that is beyond its normal progression.  

In answering this question, please explain in detail any finding.    

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  If the August 2014 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified examiner.  If a new examination is deemed necessary, one should be provided. 

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




